            Case 1:17-cr-00515-RA Document 55 Filed 07/13/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/13/2020


 UNITED STATES OF AMERICA,
                                                                    No. 17-CR-515
                         v.
                                                                       ORDER
 SHON MOBILEY,

                              Defendant.


RONNIE ABRAMS, United States District Judge:



         Earlier today, the Court held a violation of supervised release hearing by video conference.

Mr. Mobiley admitted to specification 1 and was sentenced to a term of 8 months of incarceration;

his previous term of supervised release was revoked and a new term of 28 months of supervision

was imposed.

         Although Mr. Mobiley addressed the Court during the proceeding, both by answering

questions and making comments of his own accord, the Court now realizes that it never provided

him a formal opportunity to address the Court after the lawyers spoke but prior to the imposition

of sentence. Mr. Mobiley shall advise the Court whether he seeks the opportunity to do so. If so,

the Court will schedule another proceeding and consider any statements he chooses to make.

SO ORDERED.



Dated:      July 13, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
Case 1:17-cr-00515-RA Document 55 Filed 07/13/20 Page 2 of 2




                             2
